 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:17-cr-00142-JAD-VCF

 4              Plaintiff                                  Order Denying Defendant’s Motion to Set
                                                                      Aside Judgment
 5 v.
                                                                          [ECF No. 176]
 6 Brian Wright,

 7              Defendant

 8             Brian Wright was found guilty of three counts of assault of a federal officer after a two-

 9 day jury trial.1 He subsequently moved for a judgment of acquittal under Federal Rule of

10 Criminal Procedure 29. After I denied the motion2 but before I sentenced Wright, he appealed to

11 the Ninth Circuit Court of Appeals and separately moved the Ninth Circuit for a stay of his

12 sentencing to petition for a writ of mandamus.3 Shortly after, the Ninth Circuit ordered Wright

13 to show cause why his appeal shouldn’t be dismissed for lack of jurisdiction given that judgment

14 had not yet been entered.4 Wright also moved this court to stay his sentencing, which I denied,

15 making clear that his sentencing would continue absent an order from the Ninth Circuit.5 I

16 sentenced Wright last month and entered judgment.6

17

18

19

20   1
         ECF Nos. 118 (minutes), and 123 (verdict).
     2
21       ECF No. 159.
     3
         ECF Nos. 161, 164.
22   4
         United States v. Wright, 19-10022 (9th Cir. 2019), Dkt. No. 2.
23   5
         ECF No. 169.
     6
         ECF Nos. 171–72.
 1            A week later, Wright moved to set aside judgment, arguing that I lacked jurisdiction to

 2 sentence him while his appeal was pending.7 Although the filing of a notice of appeal normally

 3 “confers jurisdiction on the court of appeals and divests the district court of its control over those

 4 aspects of the case involved in the appeal,”8 Wright prematurely appealed his conviction.

 5 Indeed, the Ninth Circuit recently dismissed his appeal for lack of jurisdiction,9 demonstrating

 6 that this court retained jurisdiction through sentencing. I therefore deny Wright’s motion.

 7            Accordingly, IT IS HEREBY ORDERED that Wright’s motion to set aside judgment

 8 [ECF No. 176] is DENIED.

 9            Dated: April 9, 2019

10                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
11

12

13

14

15

16

17

18

19

20

21

22   7
         ECF No. 176.
23   8
         Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982).
     9
         ECF No. 177.

                                                      2
